—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 16, 1997 (People v Nadal, 240 AD2d 595), affirming a judgment of the County Court, Westchester County, rendered March 28, 1995.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *733effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745).
Miller, J. P., Thompson, Joy and Luciano, JJ., concur.